Citation Nr: 1627242	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-11 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly compensation based on the loss of use of the heart.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  Jurisdiction over the case was subsequently transferred to the RO in Cleveland, Ohio.

Although the Veteran requested on his February 2014 substantive appeal that he be scheduled for a Travel Board hearing before a Veterans Law Judge, he withdrew this hearing request in August 2014.

The record before the Board consists of electronic records included within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran is seeking special monthly compensation for loss of use of the heart.  


CONCLUSION OF LAW

The claim for entitlement to special monthly compensation based on loss of use of the heart is without legal merit.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that SMC is warranted for loss of use of his heart.  He is currently in receipt of a 100 percent rating for his service-connected heart disability, the maximum schedular rating possible.  He also has been awarded SMC under 38 U.S.C § 1114(k) for loss of use of one eye and for loss of use of a creative organ.  In addition he has been granted SMC under 38 U.S.C. § 1114(s) at the housebound rate based on his multiple service-connected disabilities.  The benefit he is now seeking, SMC based on loss of use of the heart, does not exist.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  Therefore, this claim must be denied because it is without legal merit.


ORDER

Entitlement to SMC based on the loss of use of the heart is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


